Citation Nr: 1750088	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  10-08 117		DATE
		

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ORDER

As to the issue of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), the appeal is dismissed.


FINDING OF FACT

On August 25, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that a withdrawal of this appeal is requested as to the issue of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from March 1973 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Saint Petersburg, Florida (RO), denying service connection for posttraumatic stress disorder (PTSD).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  In the present case, in an August 25, 2017, statement in support of claim, the Veteran withdrew this appeal as to the issue of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and, hence, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed as to the issue of service connection for an acquired psychiatric disorder, to include PTSD.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


